Citation Nr: 1646761	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  14-16 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the reduction of the disability evaluation for service-connected lumbar strain with degenerative disc disease from 40 percent to 10 percent, effective July 1, 2011, was proper.

2.  Whether the reduction of the disability evaluation for service-connected right lower extremity paresthesias from 10 percent to noncompensable, effective July 1, 2011, was proper.

3.  Whether the reduction of the disability evaluation for service-connected left lower extremity paresthesias from 10 percent to noncompensable, effective July 1, 2011, was proper.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée, C. J.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1982 to June 2002.  The Veteran was awarded the Army Commendation Medal and Southwest Asia Service Medal with 2 Bronze Service Stars, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which reduced the Veteran's lumbar strain disability rating from 40 percent to 10 percent, and bilateral lower extremity paresthesias disability ratings from 10 percent to noncompensable, effective July 1, 2011.  The Veteran appealed the rating reductions.

In an April 2014 rating decision accompanying the Veteran's Statement of the Case (SOC), the RO granted the Veteran an increased rating for his lumbar strain to 20 percent, effective July 1, 2011, the same date the RO had previously reduced the Veteran's back disability to 10 percent.

The Veteran had a hearing before the undersigned Veterans' Law Judge in June 2016.  A transcript of that proceeding has been associated with the claims file.

At the time of the June 2016 hearing, the Board characterized the issues on appeal as entitlement to an increased rating for lumbar strain, to include the propriety of the reduction from 40 percent to 10 percent; entitlement to an increased rating for right lower extremity paresthesia; entitlement to an increased rating for left lower extremity paresthesia; and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in accordance with the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran's June 2011 Notice of Disagreement expressly identified the April 2011 rating decision as the subject of the Veteran's appeal.  That decision only addressed the rating reduction of the Veteran's lumbar strain and bilateral lower extremity paresthesias.  As such, the issues properly before the Board are as indicated on the cover page.  See Peyton v. Derwinski, 1 Vet.App. 282, 286 (1991) (differentiating between rating increase cases and rating reduction cases).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The Board notes that additional evidence, specifically VA treatment, were associated with the claims subsequent to the AOJ's April 2014 SOC.  However, as the Board is granting the Veteran's appeal of the reductions in full, a remand for RO consideration of this evidence is not necessary prior to the Board's consideration of the claims.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2015) (requiring the issuance of a SSOC where additional pertinent evidence is received after the issuance of a Statement of the Case or a prior SSOC).


FINDINGS OF FACT

1.  In December 2010, the RO notified the Veteran of a rating decision proposing to reduce the Veteran's disability rating for lumbar strain from 40 percent disabling to 10 percent disabling, and his bilateral lower extremity paresthesias from 10 percent each to noncompensable.

2.  A rating decision dated in April 2011 reduced the 40 percent disability rating assigned for lumbar strain to 10 percent disabling, effective July 1, 2011, and the ratings assigned for bilateral lower extremity paresthesia to noncompensable, effective July 1, 2011.

3.  At the time of the reduction, the 40 percent rating for the Veteran's lumbar strain had been in effect since March 22, 2010, less than 5 years.  

4.  At the time of the reduction, the 10 percent rating for the Veteran's bilateral lower extremity paresthesias had been in effect since May 10, 2004, more than 5 years.  

5.  The April 2014 rating decision invalidated the April 2011 rating decision with respect to the reduction of the Veteran's lumbar strain disability.

6.  The April 2011 rating decision was made without consideration of pertinent law and regulations.


CONCLUSIONS OF LAW

1.  The reduction of the disability evaluation from 40 percent to 10 percent, effective July 1, 2011 for lumbar strain with degenerative disc disease, was improper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.117, Diagnostic Code 7715 (2015).

2.  The reduction of the disability evaluation from 10 percent to noncompensable, effective July 1, 2011 for right lower extremity paresthesias, was improper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.117, Diagnostic Code 7715 (2015).

3.  The reduction of the disability evaluation from 10 percent to noncompensable, effective July 1, 2011 for left lower extremity paresthesias, was improper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.117, Diagnostic Code 7715 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The Board notes that VCAA does not apply for issues involving a rating reduction, as there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i) (2015), that are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) (2015) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e) (2015).

By way of a December 2009 letter, the RO notified the Veteran of his rights and afforded him an opportunity for a hearing and time to respond.  The Veteran did not request to have a hearing.  

The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  Accordingly, VA has complied with its notification and assistance requirements, and the Board may proceed with appellate review.

Analysis 

Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2015).  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.

Having determined above that the Veteran received proper notice of the proposal to reduce the disability ratings assigned for his lumbar strain and bilateral lower extremity paresthesia, the Board notes that the remaining question is whether the reductions were proper.  For the following reasons, the Board concludes they were not.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a)(b) (2015).  Those sections provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) (2015) specify that those considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Pursuant to 38 C.F.R. § 3.344(c), an examination disclosing improvement will warrant reduction in the rating.  38 C.F.R. § 3.344(c) (2015).  

In general, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  However, the Court has specified a different burden of proof with respect to ratings reductions claims.  Because the focus in this case is on whether the RO was justified in reducing the Veteran's 40 percent and two 10 percent ratings, the Board is required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344(a) (2015), that the rating reductions were warranted.  See Brown, 5 Vet. App. at 420; see also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

With respect to the Veteran's lumbar strain disability, the April 2011 rating decision reduced the Veteran's disability rating from 40 percent to 10 percent, effective July 1, 2011.  An April 2014 rating decision accompanying the Veteran's SOC granted the Veteran an increased rating for his lumbar strain to 20 percent, effective July 1, 2011.  The RO explained that the grant was possible because the appeal process kept the issue alive, and that the decision was considered a partial grant of the issue on appeal.  

The RO's characterization of the April 2014 rating decision as a partial grant is incorrect.  At issue before the RO at the time of the April 2011 rating decision and April 2014 SOC was the propriety of the reduction of the Veteran's lumbar strain disability.  By increasing the Veteran's back disability to 20 percent effective July 1, 2011, the RO invalidated the April 2011 rating decision that reduced the Veteran's disability to 10 percent.  In other words, by finding that a 20 percent rating was appropriate from July 1, 2011, the RO tacitly determined that the April 2011 rating decision was incorrect.  The practical effect of April 2014 rating decision is to reset the reduction process established in 38 C.F.R. § 3.105(e) (2015) and restore the previously assigned 40 percent rating.  Thus, the RO was obligated to follow the procedural requirements for reducing a disability evaluation in accordance with 38 C.F.R. § 3.105(e) (2015), including providing the Veteran a new proposed rating reduction decision and accompanying letter, and affording him 60 days to present evidence showing that the 40 percent rating was appropriate.  By invalidating the April 2011 decision, the April 2014 rating decision rendered the April 2011 rating decision void ab initio.  Thus, the previously assigned 40 percent disability rating for lumbar strain with degenerative disc disease should be restored as of July 1, 2011. 

Turning to the other reductions, the Veteran's bilateral lower extremity paresthesias are rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8599-8520 (2015).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  When an unlisted disease is encountered, rating by analogy is permitted pursuant to 38 C.F.R. § 4.20 (2015), whereby the disability is rated under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous.

Under Diagnostic Code 8520, relating to impairment of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis, in which the foot dangles and drops, no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.

The terms "mild," "moderate," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the rater must evaluate all of the evidence to arrive at a just and equitable decision.  Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the rater, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

An April 2005 rating decision granted service connection for right and left lower extremity paresthesias, evaluated as 10 percent disabling, effective May 10, 2004.  A May 2010 rating decision continued the 10 percent disability rating for the conditions.  The 10 percent ratings were reduced by an April 2011 rating decision, effective July 1, 2011.  Hence, the 10 percent ratings were in effect for more than five years; accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) apply.  38 C.F.R. § 3.344(c) (2015).

Under 38 C.F.R. § 3.344(a) and (b) (2015), the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. at 419.
In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

A June 2004 VA medical record noted the Veteran's reports of chronic low back pain radiating to the legs and a diagnosis of lumbar radiculopathy.  During an August 2004 VA spine examination, the Veteran reported numbness and tingling from his back into his legs.  Neurological examination revealed that sensation to light touch was intact bilaterally.  The Veteran was diagnosed with bilateral leg paresthesias.

The April 2005 rating decision granted service connection for right and left lower extremity paresthesias citing the Veteran's August 2004 reports of numbness and tingling in his legs.  A 10 percent disability rating was assigned.

According to an April 2010 VA QTC spine examination report, the examiner observed no sensory or motor impairment of the Veteran's lower extremities.  Straight leg raise test was negative bilaterally.  The examiner noted that there were no findings of bilateral lower extremity paresthesias, but that the Veteran reported such symptoms.  The examiner changed the diagnosis to "intermittent paresthesias" to reflect that finding.

An August 2010 VA general medical examination stated that "sensory examination was normal throughout the body," and that the Veteran had full motor function.  Straight leg raise test was negative bilaterally.  The examiner concluded that the examination was negative for paresthesias of the bilateral lower extremities.  

The Veteran was afforded a neurological consultation in September 2010.  The report indicated that nerve conduction studies were normal, and that an electromyogram was unnecessary.  

During a March 2011 spine examination, the Veteran reported intermittent radiation of pain into both thighs, occasionally to the toes, and more on the right side than the left.  The Veteran reported paresthesias and leg or foot weakness, as well as tingling that radiated into both legs.  Sensory examination was normal, and the Veteran had normal motor function.  Straight leg raise test was normal bilaterally.  The examiner noted that the Veteran had a history of bilateral radicular symptoms with normal electrodiagnostic study.

In an April 2011 rating decision, the RO reduced the Veteran's disability rating to 0 percent.  The reduction was based on the findings of the March 2011 VA examination report, noting that upon evaluation there was no evidence of sensory deficits or abnormalities in the lower extremities, and nerve conduction studies within normal limits.  

The Veteran was afforded a neurosurgery consultation in May 2011.  The clinician noted the Veteran's reported history of low back pain with numbness and tingling in the lower extremities, and that his symptoms had gradually increased over time.  The clinician observed the Veteran had decreased sensation in the feet, and reduced strength in the lower extremities.  

As indicated above, the basis for the grant of the 10 percent disability rating for each lower extremity was the Veteran's reports of numbness and tingling in each leg.  The April 2010, August 2010, and March 2011 examination reports, as well as the September 2010 neurological consultation report, indicate normal sensory findings.  These findings are persuasive as to the question of material improvement.  However, the May 2011 neurosurgical consultation shows objective findings of decreased sensation in the Veteran's feet and reduced strength in the lower extremities.  These findings indicate that any improvement the Veteran's paresthesias underwent was not reasonably certain to be maintained.  See Dofflemyer, 2 Vet. App. at 281-82.  Moreover, the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life.  Given that it is not reasonably certain that the Veteran's bilateral lower extremity paresthesias demonstrated sustained improvement, and in light of the fact that the RO did not make a finding as to whether the Veteran exhibited actual improvement under the ordinary conditions of everyday life, the April 2011 reduction was improper.

In Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991), the Court explained that where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Such action is required in the instant case.  Accordingly, the previously assigned 10 percent rating for right and left lower extremity paresthesias is restored as of July 1, 2011.  


ORDER

The reduction of the disability rating from 40 percent to 10 percent for lumbar strain with degenerative disc disease effective July 1, 2011 was improper, and restoration of a 40 percent rating is granted.

The reduction of the disability rating from 10 percent to 0 percent for right lower extremity paresthesias effective July 1, 2011 was improper, and restoration of a 10 percent rating is granted.

The reduction of the disability rating from 10 percent to 0 percent for left lower extremity paresthesias effective July 1, 2011 was improper, and restoration of a 10 percent rating is granted.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


